I can not concur in a conclusion which forbids consideration of an independent intervening cause, and which would authorize conviction for accidental death unrelated to a violation of Chapter 21, Acts of 1917, and Chapter 117, Acts 1925, making it unlawful to drive an automobile while drunk, or while under the influence of an intoxicant. There must be causal connection between the act and the death, (13 R.C.L. page 747), and one accused of an unintentional killing should not be denied the right to introduce proof of a supervening cause. *Page 639